Appeal from a judgment of the Supreme Court, Erie County *1114(Eugene M. Fahey, J.), entered May 9, 2003 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Supreme Court properly dismissed the CPLR article 78 petition seeking to annul the determination of respondent Erie County Industrial Development Agency (ECIDA) to award financial assistance to respondent John W. Danforth Company (Danforth) to induce it to move its operations from various locations in the City of Buffalo to a site in the Town of Tonawanda. In support of its determination, ECIDA made a finding, pursuant to General Municipal Law § 862 (1), that the project was “reasonably necessary to preserve [Danforth’s] competitive position in its industry and[,] but for the availability of financing by [ECIDA], [Danforth] would have to find other ways to increase its competitiveness, which might include moving the Project outside of Erie County.” The court properly rejected petitioners’ contention that ECIDA’s finding is unsupported by the record and thus arbitrary and capricious (cf. Matter of Main Seneca Corp. v Town of Amherst Indus. Dev. Agency, 100 NY2d 246, 251-252 [2003]; Marine Buffalo Assoc. v Town of Amherst Indus. Dev. Agency, 5 AD3d 1014, 1015 [2004]). Present—Green, J.P., Hurlbutt, Kehoe, Gorski and Hayes, JJ.